UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period from to Commission file number 0-12183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-2644611 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 734 Walt Whitman Rd., Melville, New York 11747 (Address of principal executive offices) (631) 421-5452 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares of the registrant's $.001 par value common stock outstanding on the NYSE Amex exchange as of August 1, 2011 was 17,742,538 BOVIE MEDICAL CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 Page Part I. Financial Information 3 Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 5 Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) for the Year Ended December 31, 2010 and the Six Months Ended June 30, 2011 6 Consolidated Statements of Cash Flows for the Six Months EndedJune 30, 2011 and 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 27 2 Index PART I. FINANCIAL INFORMATION ITEM 1: CONSOLIDATED FINANCIAL STATEMENTS BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2010 (in thousands) Assets (Unaudited) June 30, 2011 December 31, 2010 Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income tax asset, net Total current assets Property and equipment, net Brand name and trademark Purchased technology, net License rights, net 58 90 Deferred income tax asset, net Other assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Index BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2010 (CONTINUED) (in thousands) Liabilities and Stockholders' Equity (Unaudited) June 30, 2011 December 31, 2010 Current liabilities: Accounts payable $ $ Accrued payroll 79 Accrued vacation Current portion of bonds payable Accrued and other liabilities Total current liabilities Bonds payable, net of current portion Capital lease payable, net of current portion Derivative liabilities Total liabilities Commitments and Contingencies (see Note 11) Stockholders' equity: Preferred stock, par value $.001; 10,000,000 sharesauthorized; none issued or outstanding Common stock, par value $.001 par value; 40,000,000 shares authorized; 17,742,538 and 17,705,980issued and 17,599,421 and 17,562,901 outstanding on June 30, 2011 and December 31, 2010, respectively 18 18 Additional paid-in capital Accumulated other comprehensive loss ) Deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (unaudited) Three Months Ended June 30, Six Months Ended June 30, Sales $ Cost of sales Gross profit Gain from settlement of litigation Other costs and expenses: Research and development Professional services Salaries and related costs Selling, general and administrative Total other costs and expenses Income (loss) from operations ) ) Change in fair value of liabilities, net Interest (expense) income, net ) Income (loss) before income taxes ) ) Provision for current income taxes Benefit (provision) for deferred income taxes ) ) Total benefit (provision) for income taxes - net ) ) Net income (loss) $ $
